Citation Nr: 1637011	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to service connection for a right knee disability. 

3. Entitlement to service connection for a cervical spine injury, claimed as a neck disability, to include as secondary to a service-connected left shoulder injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from November 1978 to November 1986, and from January 1991 to March 1991. He also had reserve service from 1986 to 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and March 2013 rating decisions by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2015, the Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ). 

These claims were remanded in June 2014 for further development. In May 2015, the right and left knee claims were re-opened due to new and material evidence and this case was remanded for further development. 

The issues of left and right knee disabilities are addressed in the REMAND portion of the decision below and ARE REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current neck disability did not have an onset during active service and is not otherwise etiologically related to active service.  

2. The weight of the evidence is against finding that the Veteran's neck condition was caused or aggravated by his service-connected left shoulder disability. 


CONCLUSION OF LAW

1.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran also contends that there is secondary service connection based on his service-connected left shoulder disability. Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran testified that he noticed problems in 1992 with his neck but did not know it was a spine condition, he indicated that he has pain turning his neck to the left side. His MOS in service was as a heavy construction equipment operator. His wife testified that the Veteran dislocated his shoulder in 1981, had surgery, and around 1990 he would discuss neck pain. The Veteran would complain about his shoulder pain radiating up his neck and got treatment for this condition in 2006 and 2007. He began to be treated with tramadol at that time and later received physical therapy. 

In terms of element (1), the Veteran has a current neck disability. A March 2006 x-ray showed degenerative changes with mild disc space narrowing at C4-C5. The Veteran's August 2009 x-ray shows moderate degenerative disc disease of the cervical spine at C4-5, C5-6 and C6-7. In May 2013, the Veteran continued to report chronic pain in the cervical spine.  

In terms of element (2), there is no probative evidence of in-service incurrence of a neck injury and therefore direct service connection cannot be met. While the Veteran does present one opinion that speculates that the Veteran injured his left shoulder and neck at the same time, there is no other probative lay or medical evidence to support that contention. 

In terms of element (3), the Board considered whether the Veteran's neck disability was caused by or aggravated beyond the natural progression of the disease by his service connected left shoulder condition. 

The Veteran is currently service-connected for residuals of a scar from left shoulder surgery as well as for left shoulder dislocation with early degenerative arthropathy. In service, the Veteran had surgery for left acromioclavicular separation. 

The Veteran presented evidence in support of the secondary service connection contention. 

A March 2013 private physician opined that it was more likely than not that the Veteran's neck condition is a result of his service connected disability for left shoulder dislocation. He based his opinion on the likelihood that the original problem not only involved the left shoulder but also the cervical spine. The physician noted that he would seek an orthopedic re-evaluation and comment. 

A July 2013 private physician opined that "it is my professional medical opinion, with a reasonable degree of medical certainty that the cervical stenosis disease can cause his current bilateral shoulder pain". The Board notes that this opinion asserts that the neck condition caused the Veteran's shoulder pain which would not support secondary service connection. 

The weight of the evidence is against finding direct service connection based on the numerous negative opinions discussed below. Specifically, there are three separate opinions that find that it is less likely than not that the Veteran's neck condition was caused by his service-connected left shoulder condition. There is additionally an opinion finding that it is less likely than not that the Veteran's neck condition was aggravated by his service-connected left shoulder condition. 

A December 2012 VA examination opined that it was less likely than not that the Veteran's current neck disability was caused by his left shoulder condition. The examiner opined that the shoulder functions on its own and has no relationship with the neck and its movement. 

A February 2014 VA examination considered the March 2013 private opinion and discounted it as speculative and without rationale. Moreover, the examiner discounted the March 2013 private opinion because it did not answer the question of the neck condition being caused by the left shoulder condition. Additionally, the February 2014 examiner noted that there is no biomechanical, medical or anatomical way for these anatomically isolated joints to cause arthritis to the other. He concluded that it was less likely than not that the Veteran's neck condition is a result of the service-connected left shoulder disability. 

In August 2015, the VA examiner opined that because there is no documentation for neck problems until 2006, it is less likely than not that the Veteran's current neck problem is caused or aggravated by his 1980 left shoulder injury. Furthermore, there is no possibility of the neck injury occurring in active service. 

The weight of the evidence is against finding direct of secondary service connection and therefore the claim must be denied. 

Presumptive service connection for cervical arthritis as a "chronic disease" is not warranted as there is no documentation of cervical arthritis from within one year of the Veteran's discharge.  As for a continuity of symptomatology between the arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

II. The Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a November 2012 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his neck condition.   


ORDER

Entitlement to a cervical spine disability to include as secondary to a left shoulder disability is denied. 

REMAND

The Veteran currently has mild-to-moderate tricompartmental degenerative changes in both knees with mild narrowing of the medial joint spaces and minimal marginal osteophytosis. The Veteran also has patellar enthesopathy in his right knee. These x-ray findings from April 2014 manifest themselves as chronic right and left knee pain that causes difficulty walking and bending. 

In March 1980, the Veteran made in-service complaints of right knee pain that causes his knee to occasionally "give out" and an examination showed a range of motion within normal limits. In July 1984, the Veteran reported a left knee injury with swelling, bruising and ligamental instability. There was no chronic knee disorder found on service separation examinations in 1986 and 1991.  

A November 2014 VA examination that opined that his right knee disability did not incur in nor was caused by in-service injury. These claims were then remanded for a VA examination to determine a nexus between injuries in-service and the Veteran's current condition of both knees. The August 2015 VA examination noted that there was no right knee care in the service record. However, a March 1980 entry shows a right knee examination and a prescription of an ace bandage. The VA examination noted that the Veteran currently has degenerative joint disease of both knees as well as meniscus tears. However, the examiner opined that because the degenerative joint disease was found in 1998, the Veteran never went on light duty in 1980 and he did not have in-service care that it was less likely than not that his reported 1980 injury caused osteoarthritis in both knees. The examiner also opined that it was less likely than not that the meniscus tears were related to the 1980 injury because those problems are attributable to genetics, overuse, aging and microtrauma. Finally, the examiner opined that it was less likely as not that an injury or disease to the Veteran's ankle or right foot is related to his current bilateral osteoarthritis because the pathology on both knees appears the same. 

First and foremost, the VA examination does not address either the March 1980 in-service treatment for the right knee or the July 1984 reports of injury to the left knee. Secondly, after the May 2015 remand, the Veteran was granted service connection for both bilateral pes planus and bilateral plantar fasciitis in an August 2015 rating decision. The Veteran raises secondary service connection in his July 2016 brief, alleging that the bilateral knee condition was caused or aggravated by the service-connected pes planus or plantar fasciitis. The August 2015 VA examination addresses a right foot or ankle injury in a negative nexus opinion but does not properly consider the service-connected bilateral plantar fasciitis or pes planus. 

Accordingly, the case is REMANDED for the following action:

1. Order an addendum opinion from the August 2015 VA examiner or if he is unavailable, an equally qualified VA examiner may be substituted.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that his current chronic bilateral knee condition had its onset during active service; particularly whether the March 1980 injury to the right knee or the July 1984 injury to the left knee are related to his current condition and/or whether his condition otherwise originated during active service. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that his service-connected pes planus or plantar fasciitis conditions caused his current bilateral knee arthritis or aggravated the condition beyond the normal course of the disease. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

2. Then, readjudicate the issues of service connection for the claimed bilateral knee condition. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


